MEMORANDUM OF DECISION.
David Moro appeals from a conviction of unlawful sexual contact (17-A M.R.S.A. § 255 (Supp.1987)) following a jury trial in the Superior Court (Penobscot County). On appeal, Moro challenges the competency of the child witness to testify based upon M.R.Evid. 601(b)(b), and the sufficiency of the evidence to support the conviction.
Upon reviewing the record, we conclude that the Superior Court could find that the child witness manifested an understanding that it is wrong to falsify and that she could be punished for not telling the truth and therefore it did not err in refusing to disqualify her under M.R.Evid. 601(b)(b). State v. Hussey, 521 A.2d 278, 280 (Me.1987). Further, on examining the evidence in the light most favorable to the State, we find that the jury could rationally have found beyond a reasonable doubt that Moro was guilty of the offense charged. Hus-sey, 521 A.2d at 281-82.
The entry is:
Judgment affirmed.
All concurring.